Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. US 2018/0220486.
Claims 1, 10 and 19:
Tseng et al. discloses a method implemented in a wireless device and a wireless device configured to communicate with a network node, the wireless device comprising processing circuitry (UE includes a processor with instructions; Tseng et al.; [0008]) configured to:
start a periodic Radio Access Network (RAN) based Notification Area (RNA) update timer based at least in part on the wireless device being in a Radio Resource Control (RRC) inactive state, the periodic RNA update timer being configured to initiate an RRC resume procedure when the periodic RNA update timer expires (UE would start counting the RNA update timer during RRC inactive state. UE would trigger RNA update progress (i.e., S622, S624, and S640) (resume process) with RAN after the RNA update timer expires; Tseng et al.; Fig. 6; [0063]; [0064]) and if the periodic RNA update timer is running, stop the periodic RNA update timer before expiry of the periodic RNA update timer based at least in part on a condition being met (the RNA update timer may be released after UE transitions to other RRC states; Tseng et al.; Fig. 6; [0063]; [0064]).
Tseng et al., in the embodiment of Fig. 6, fails to teach the condition being based at least in part on RRC signaling.
However, Tseng et al. discloses in the different embodiment that the condition being based at least in part on RRC signaling (Tseng et al.; Fig. 3; [0047]-[0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide RRC signaling (e.g. S330) disclosed with respect to the Fig. 3 in the embodiment of the Fig. 6 in order to allow a UE to transition to other RRC states, such as RRC connected state, in order to activate a data connection in the system.
Claims 2 and 11: 
Tseng et al. discloses the condition being met corresponds to the wireless device receiving, in response to an RRC Resume Request message, an RRC Setup message (S330; Tseng et al.; Fig. 3; [0046]-[0050]) for triggering transition of the wireless device to an RRC connected state.
Claims 9 and 18: 
Tseng et al. discloses the start of the periodic RNA update timer is triggered upon entering the RRC inactive state (UE would start counting the RNA update timer during RRC inactive state; [0063]; [0064]).
Claim 20:
Tseng et al. discloses the RRC message is one of a RRC setup message (S330; Tseng et al.; Fig. 3; [0046]-[0050]), RRC resume request message, RRC suspend message and RRC release message.
Allowable Subject Matter
Claims 3-8 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416